Grant, J.
Plaintiff, when 6 years and 10 months old, went, with some other children, into the yard of the defendant railway companies in the city of Detroit in which were standing freight and flat cars. He, with the other children, was playing on -or around a flat car. A switch engine backed down upon the siding, and moved the car under or upon which the plaintiff was playing. In some way not apparent plaintiff got under a wheel and had his arm crushed. For this injury plaintiff brought suit, alleging in his declaration that the defendants had knowledge of his presence, and that it was their duty to remove him from the yard before moving their cars. There is no evidence that the switching crew had, or should have had, knowledge of the presence of plaintiff or any of his companions. A further statement of facts is unnecessary. The court directed a verdict for the defendants.
The case, both in its facts and the law, is ruled by Katzinski v. Railway Co., 141 Mich. 75, and authorities there cited. See, also, Trudell v. Railway Co., 126 Mich. 73 (53 L. R. A. 271).
Judgment affirmed.
Moore, C. J., and McAlvay and Ostrander, JJ., concurred with Grant, J.